My first connection with the present litigation was when the argument was presented on rehearing after the court entered its order of October fifth setting forth that Mr. Chief Justice ELLIS, Mr. Justice BROWN and Mr. Justice BUFORD were of the opinion that the action of the lower court should be affirmed, and Mr. Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice CHAPMAN were of the opinion that it should be reversed, thereby affirming the ruling of the chancellor.
I have read the record in the case and the opinions prepared by Mr. Justice WHITFIELD and Mr. Justice BUFORD, I agree to the latter, in which Judge BROWN has also concurred.
My understanding is that in the case of Carlton v. Mathews,103 Fla. 301, 137 South. Rep. 815, the Court held Chapter 15659, of the Acts of 1931, constitutional on the *Page 217 
theory that the second gas tax levy mentioned therein was a state tax and that it could, therefore, be applied to reimburse counties and special road and bridge districts for state roads therein.
Chapter 17974, of the Acts of 1937, is under attack, its constitutionality challenged on the ground that it is a local bill. It was intended to apply to counties of a population of not less than one hundred and eighty thousand, and provides, among other things, that certain monies "shall be used by the Board of County Commissioners of any such county for the payment of all interest and/or maturing principal on any road or bridge bonds of any such county being administered by the State Board of Administration under the provisions of Chapter 14486, Acts of 1929, and if there be any surplus over and above such requirements such surplus shall be used by the Board of County Commissioners of any such county to pay for the construction, repair and/or maintenance of roads and bridges within such county."
It seems to me that in order for the Act to be sustained there must necessarily be some logical relation between the object and purpose of the bill and the population designated. Anderson v. Board of Public Instruction, 102 Fla. 695, 136 South. Rep. 334.
I am unable to see any reasonable ground for the classification when it is borne in mind that in reality the matter involved is the highway system of the state. I cannot feel that when this entire plan of state highways is contemplated any significance may be attached to the fact that within the imaginary lines of a county, in which part of the roads are located, there live more than a certain number of persons. Obviously but one county was affected.
It seems important that reference is made in the above quoted section of the statute to "repair and/or maintenance *Page 218 
of roads and bridges within such county" without the qualification that they be State roads. Were the Act to be held valid, it would be possible, without such a limitation, to make expenditure of the funds on roads and bridges entirely disconnected with the state road system.
As stated at the outset, I concur with Mr. Justice BUFORD and Mr. Justice BROWN.
BUFORD and BROWN, J.J., concur.
TERRELL, C.J., and WHITFIELD and CHAPMAN, J.J., dissent.